Exhibit 10.5

Execution Version

 

 

 

 

 

 

2020-B SERVICING SUPPLEMENT

 

to the

 

THIRD AMENDED AND RESTATED
SERVICING AGREEMENT

 

dated as of July 22, 2005,
as amended and restated as of September 1, 2019

 

among

 

FORD MOTOR CREDIT COMPANY LLC,
as Servicer for the Collateral Specified Interests
and the 2020-B Reference Pool and as Lender,

 

CAB EAST LLC and
CAB WEST LLC,
each acting for its series of limited liability company interests
designated as the “Collateral Specified Interest,”
as a Titling Company

 

and

 

HTD LEASING LLC,
as Collateral Agent

 

 

 

Dated as of July 1, 2020

 

 

 

 

--------------------------------------------------------------------------------



 

TABLE OF CONTENTS

 

ARTICLE I USAGE AND DEFINITIONS

1

Section 1.1.

Usage and Definitions

1

ARTICLE II REFERENCE POOL

1

Section 2.1.

Acknowledgment

1

ARTICLE III SERVICING OF LEASES AND LEASED VEHICLES

2

Section 3.1.

Engagement

2

Section 3.2.

Collection of Payments; Extensions and Amendments

2

Section 3.3.

Servicer’s Reallocation of Leases and Leased Vehicles

2

Section 3.4.

Servicer Reports and Compliance Statements

3

Section 3.5.

Notices Under Servicing Agreement

5

Section 3.6.

Sarbanes-Oxley Certificates

5

Section 3.7.

Securities and Exchange Commission Filings

5

Section 3.8.

Review of Servicer’s Records

5

Section 3.9.

Servicer’s Authorized and Responsible Persons

5

Section 3.10.

Servicer’s Fees

6

Section 3.11.

Servicer’s Expenses

6

ARTICLE IV ACCOUNTS, COLLECTIONS AND APPLICATION OF FUNDS

6

Section 4.1.

Bank Accounts

6

Section 4.2.

Investment of Funds in Bank Accounts

7

Section 4.3.

Deposits and Payments

8

Section 4.4.

Advances.

9

Section 4.5.

Payment of Advances

10

Section 4.6.

Reserve Account Draw Amount

10

Section 4.7.

Direction to Indenture Trustee for Distributions

11

ARTICLE V SERVICER

11

Section 5.1.

Servicer’s Representations and Warranties

11

Section 5.2.

Indemnities of Servicer

11

Section 5.3.

Reference Pool Servicer Termination Events

12

Section 5.4.

Servicer May Own Exchange Note and Notes

12

ARTICLE VI TERMINATION

12

Section 6.1.

Clean-Up Call

12

Section 6.2.

Termination of Servicing Supplement

13

ARTICLE VII OTHER AGREEMENTS

13

Section 7.1.

No Petition

13

Section 7.2.

Conflict with Servicing Agreement

13

ARTICLE VIII MISCELLANEOUS

13

Section 8.1.

Amendments

13

Section 8.2.

Benefit of Agreement; Third-Party Beneficiaries

13

Section 8.3.

GOVERNING LAW

13

Section 8.4.

Severability

13

Section 8.5.

Headings

13

Section 8.6.

Counterparts

14

 

 

 

Exhibit A

Form of Monthly Investor Report

EA-1

 

i

--------------------------------------------------------------------------------



 

2020-B SERVICING SUPPLEMENT, dated as of July 1, 2020 (this “Supplement”), to
the Third Amended and Restated Servicing Agreement, dated as of July 22, 2005,
as amended and restated as of September 1, 2019 (the “Servicing Agreement”),
among FORD MOTOR CREDIT COMPANY LLC, a Delaware limited liability company, as
Servicer for the Collateral Specified Interests and the 2020-B Reference Pool
and as Lender under the Credit and Security Agreement, CAB EAST LLC, a Delaware
limited liability company, and CAB WEST LLC, a Delaware limited liability
company, each acting for its series of limited liability company interests
designated as the “Collateral Specified Interest,” as a Titling Company, and HTD
Leasing LLC, as Collateral Agent.

 

BACKGROUND

 

The Borrowers and the Lender have determined to issue the 2020-B Exchange Note
and to designate the 2020-B Reference Pool under the Credit and Security
Agreement and the Exchange Note Supplement.

 

The parties have determined to enter into this Supplement according to
Section 2.3 of the Servicing Agreement to acknowledge the designation of the
2020-B Reference Pool and identify the additional obligations required of the
Servicer for the 2020-B Reference Pool and the 2020-B Exchange Note.

 

The parties agree as follows:

 

ARTICLE I
USAGE AND DEFINITIONS

 

Section 1.1.                    Usage and Definitions.  Capitalized terms used
but not defined in this Supplement are defined in Appendix 1 to the 2020-B
Exchange Note Supplement, dated as of July 1, 2020 (the “Exchange Note
Supplement”), to the Third Amended and Restated Credit and Security Agreement,
dated as of July 22, 2005, as amended and restated as of September 1, 2019 (the
“Credit and Security Agreement”), among CAB East LLC and CAB West LLC, as
Borrowers, U.S. Bank National Association, as Administrative Agent, the
Collateral Agent and Ford Credit, as Lender and Servicer, or in Appendix A to
the Credit and Security Agreement.  Appendix 1 and Appendix A also contain usage
rules that apply to this Supplement.  Appendix 1 and Appendix A are incorporated
by reference into this Supplement.

 

ARTICLE II
REFERENCE POOL

 

Section 2.1.                    Acknowledgment.  The parties acknowledge that
the Leases and Leased Vehicles listed in Schedule A to the Exchange Note
Supplement have been allocated to the Reference Pool designated as the “2020-B
Reference Pool” under the Exchange Note Supplement.  References in this
Supplement or in any other Transaction Document to “Leases” and “Leased
Vehicles” will be to the Leases and Leased Vehicles then allocated to the 2020-B
Reference Pool, unless the context otherwise requires.

 

--------------------------------------------------------------------------------



 

ARTICLE III
SERVICING OF LEASES AND LEASED VEHICLES

 

Section 3.1.                    Engagement.  Each party agrees that the Servicer
under the Servicing Agreement is also engaged as Servicer under this Supplement
for the 2020-B Reference Pool and the 2020-B Exchange Note and will act as agent
of each Titling Company in the management and control of the Leases and Leased
Vehicles and for all other purposes in this Supplement and the Servicing
Agreement, and Ford Credit accepts the engagement.

 

Section 3.2.                    Collection of Payments; Extensions and
Amendments.  The Servicer will use reasonable efforts to collect all payments
due under each Lease in the 2020-B Reference Pool. The Servicer may waive late
payment charges or other fees that may be collected in the ordinary course of
servicing a Lease.  The Servicer may grant extensions, refunds, rebates or
adjustments on a Lease or amend a Lease according to the Servicing Procedures. 
However, if the Servicer (a) grants a Payment Extension or Term Extension on a
Lease in the 2020-B Reference Pool resulting in the final payment date of the
Lease being later than the Final Scheduled Payment Date of the most junior
Class of Notes issued by the Issuer or (b) modifies the amount of the Base
Payment due on a Lease, it will reallocate the Lease and the related Leased
Vehicle to the Revolving Facility Pool under Section 3.3, unless it is required
to take the action by law or court order.

 

Section 3.3.                    Servicer’s Reallocation of Leases and Leased
Vehicles.

 

(a)                               Reallocation for Servicer Modifications.  If
an extension or modification of a Lease and Leased Vehicle is made that requires
them to be reallocated under Section 3.2, the Servicer will reallocate the Lease
and Leased Vehicle to the Revolving Facility Pool.

 

(b)                              Reallocation for Breach of Servicer’s
Obligations.  If a Responsible Person of the Servicer has knowledge, or receives
notice from the Collateral Agent, the Depositor, the 2020-B Exchange Noteholder,
the Owner Trustee or the Indenture Trustee, of a breach of the Servicer’s
obligations in Section 3.3(e) or (f) of the Servicing Agreement that has a
material adverse effect on a Lease or Leased Vehicle or the rights of the Issuer
or the Indenture Trustee in any Lease or Leased Vehicle, the Servicer will
reallocate the Lease and Leased Vehicle to the Revolving Facility Pool.

 

(c)                               Reallocation for System Limitation or
Inability to Service.  If the Servicer, in its sole discretion, determines that
as a result of a receivables systems error or receivables systems limitation or
for any other reason the Servicer is unable to service a Lease according to the
Servicing Procedures and the terms of this Supplement and the Servicing
Agreement, the Servicer may reallocate the Lease and Leased Vehicle to the
Revolving Facility Pool.

 

(d)                             Reallocation for Disaster Extension Offers.  If
the Servicer offers Payment Extensions to Lessees located in a major disaster
area as declared by the Federal Emergency Management Agency before the Closing
Date and a Lessee accepts the offered Payment Extensions which results in the
related Lease being extended for a total of more than three months, the Servicer
will reallocate the related Lease and Leased Vehicle to the Revolving Facility
Pool.

 

2

--------------------------------------------------------------------------------



 

(e)                               Reallocation of Leases and Leased Vehicles;
Payment of Administrative Reallocation Amount.  For any reallocation of a Lease
and Leased Vehicle by the Servicer under this Section 3.3, the Servicer will
reallocate the Lease and Leased Vehicle by paying the Administrative
Reallocation Amount on the Business Day before the Payment Date (or, with
satisfaction of the Rating Agency Condition, on the Payment Date) related to the
Collection Period in which the Servicer made the extension or modification on
the Lease, has knowledge or receives notice of the breach or determines the need
for reallocation or, at the Servicer’s option, on or before the following
Payment Date, unless the breach is cured in all material respects before that
Payment Date.  If Ford Credit is the Servicer, it may pay any Administrative
Reallocation Amounts according to Section 4.3(c).

 

(f)                                Reallocation of Leases and Leased Vehicles. 
When the Servicer’s payment of the Administrative Reallocation Amount for a
Lease and Leased Vehicle is included in Exchange Note Available Funds for a
Payment Date, the Lease and Leased Vehicle will be deemed to have been
reallocated to the Revolving Facility Pool, effective as of the last day of the
Collection Period before the related Collection Period.  After the reallocation,
the Servicer will mark its receivables systems to indicate that the lease and
leased vehicle is no longer a Lease and Leased Vehicle in the 2020-B Reference
Pool.

 

(g)                              No Obligation to Investigate.  None of the
Servicer, the Collateral Agent, the Issuer, the Owner Trustee, the Indenture
Trustee, the Sponsor, the Depositor or the Administrator will be obligated to
investigate whether a breach or other event has occurred that would require the
reallocation of any Lease and Leased Vehicle under this Section 3.3 or whether
any Lease and Leased Vehicle is required to be reallocated under this
Section 3.3.

 

(h)                              Reallocation is Sole Remedy.  The sole remedy
of the Collateral Agent, the Depositor, the 2020-B Exchange Noteholder, the
Owner Trustee, the Indenture Trustee and the Secured Parties for the occurrence
of a condition stated in Section 3.2 or a breach of a covenant made by the
Servicer in Section 3.3(e) or (f) of the Servicing Agreement is the Servicer’s
reallocation of the Lease and the Leased Vehicle to the Revolving Facility Pool
under this Section 3.3.

 

Section 3.4.                    Servicer Reports and Compliance Statements.

 

(a)                               Monthly Reports.

 

(i)                        Investor Report.  At least two Business Days before
each Payment Date, the Servicer will deliver to the Depositor, the Issuer, the
Indenture Trustee, the Note Paying Agent, the Administrator and the Rating
Agencies a servicing report substantially in the form of Exhibit A (the “Monthly
Investor Report”) for that Payment Date and the related Collection Period.  A
Responsible Person of the Servicer will certify that the information in the
Monthly Investor Report is accurate in all material respects.  The Servicer will
include the disclosure required by Rule 4(c)(1)(ii) of Regulation RR in the
first Monthly Investor Report.

 

(ii)                    Asset-Level Information.  On or before the 15th day
following each Payment Date, the Servicer will prepare a Form ABS-EE, including
an asset data file and

 

3

--------------------------------------------------------------------------------



 

asset-related document containing the asset-level information for each Lease and
Leased Vehicle for the prior Collection Period as required by Item 1A of
Form 10-D.

 

(iii)                Benchmark Replacement; Benchmark Replacement Conforming
Changes. Upon receipt of notice from the Issuer of the determination of a
Benchmark Replacement and/or the making of any Benchmark Replacement Conforming
Changes, the Servicer will include in the Monthly Investor Report any
information regarding the Unadjusted Benchmark Replacement, the Benchmark
Replacement Adjustment and any such Benchmark Replacement Conforming Changes
provided by the Issuer.

 

(b)                              Annual Statement of Compliance.  The Servicer
will deliver to the Depositor, the Issuer, the Indenture Trustee, the
Administrator and the Rating Agencies within 90 days after the end of each year,
starting with the year after the Closing Date, an Officer’s Certificate signed
by a Responsible Person of the Servicer, stating that (i) a review of the
Servicer’s activities during the prior year and of its performance under this
Supplement and the Servicing Agreement has been made under the Responsible
Person’s supervision and (ii) to the Responsible Person’s knowledge, based on
the review, the Servicer has fulfilled in all material respects all of its
obligations under this Supplement and the Servicing Agreement throughout the
prior year or, if there has been a failure to fulfill any obligation in any
material respect, stating each failure known to the Responsible Person and the
nature and status of the failure.  A copy of this Officer’s Certificate  may be
obtained by any Noteholder or Note Owner by request to the Indenture Trustee.

 

(c)                               Report on Assessment of Compliance with
Servicing Criteria and Attestation.  The Servicer will:

 

(i)                        deliver to the Depositor, the Issuer, the Indenture
Trustee, the Administrator and the Rating Agencies, a report on its assessment
of compliance with the minimum servicing criteria during the prior year,
including disclosure of any material instance of non-compliance identified by
the Servicer, as required by Rules 13a-18 and 15d-18 of the Exchange Act and
Item 1122 of Regulation AB; and

 

(ii)                    cause a firm of registered public accountants to deliver
an attestation report on the assessment of compliance with the minimum servicing
criteria that (A) satisfies the requirements of Rule 13a-18 or 15d-18 under the
Exchange Act, as applicable, (B) complies with Rules 1-02(a)(3) and 2-02(g) of
Regulation S-X under the Securities Act and (C) indicates that the firm  is
qualified and independent within the meaning of Rule 2-01 of Regulation S-X
under the Securities Act.

 

These reports will be delivered within 90 days after the end of each year,
starting in the year after the Closing Date.  A copy of these reports may be
obtained by any Noteholder or Note Owner by request to the Indenture Trustee.

 

(d)                             Termination of Reporting Obligation.  The
Servicer’s obligation to deliver or cause the delivery of reports under this
Section 3.4 will terminate on payment in full of the Notes.

 

4

--------------------------------------------------------------------------------



 

Section 3.5.                    Notices Under Servicing Agreement.

 

(a)                               Notices and Certificates Under Servicing
Agreement.  The Servicer will deliver each notice or certificate received by it
or delivered by it under the Servicing Agreement relating to this Supplement or
the 2020-B Reference Pool to the Issuer, the Indenture Trustee and the
Administrator within five Business Days of receipt or delivery by the Servicer.

 

(b)                              Notice of Merger or Consolidation.  The
Servicer will notify the Exchange Noteholder and the Rating Agencies of any
merger, consolidation, succession or assignment under Section 7.7 of the
Servicing Agreement.

 

(c)                               Notice of Reference Pool Servicer Termination
Event.  The Servicer will notify the Depositor, the Issuer, the Indenture
Trustee, the Administrator and the Rating Agencies of any Reference Pool
Servicer Termination Event for the 2020-B Reference Pool or any event that with
the giving of notice or lapse of time, or both, would become a Reference Pool
Servicer Termination Event for the 2020-B Reference Pool, no later than five
Business Days after a Responsible Person of the Servicer has knowledge of the
event.

 

Section 3.6.                    Sarbanes-Oxley Certificates.  If directed by the
Administrator, the Servicer will prepare, execute and deliver all certificates
or other documents required to be delivered by the Issuer under the
Sarbanes-Oxley Act of 2002.

 

Section 3.7.                    Securities and Exchange Commission Filings.  To
the extent permitted by law, the Servicer is authorized to execute and, on the
request of the Issuer or the Administrator, will prepare, execute and file, on
behalf of the Issuer, any Securities and Exchange Commission filings required to
be filed by the Issuer under Section 7.3 of the Indenture.

 

Section 3.8.                    Review of Servicer’s Records.  The Servicer will
maintain records and documents relating to its performance under this Supplement
and the Servicing Agreement according to its customary business practices.  On
reasonable request not more than once during any year, the Servicer will give
the Issuer, the Depositor, the Administrator, the Owner Trustee and the
Indenture Trustee (or their representatives) access to the records and documents
to conduct a review of the Servicer’s performance under this Supplement and the
Servicing Agreement.  Any access or review will be conducted at the Servicer’s
offices during its normal business hours at a time reasonably convenient to the
Servicer and in a manner that will minimize disruption to its business
operations.  Any access or review will be subject to the Servicer’s
confidentiality and privacy policies.

 

Section 3.9.                    Servicer’s Authorized and Responsible Persons. 
On or before the Closing Date, the Servicer will notify the Indenture Trustee
and the Owner Trustee of each Person who (a) is authorized to give instructions
and directions to the Indenture Trustee and the Owner Trustee on behalf of the
Servicer and (b) is a Responsible Person for the Servicer.  The Servicer may
change such Persons by notifying the Indenture Trustee and the Owner Trustee.

 

5

--------------------------------------------------------------------------------



 

Section 3.10.            Servicer’s Fees.

 

(a)                               Reference Pool Servicing Fee.  As compensation
for performing its obligations under the Servicing Agreement and this Supplement
relating to the 2020-B Reference Pool, the Servicer will be paid the Reference
Pool Servicing Fee.

 

(i)                        The “Reference Pool Servicing Fee” will, for a
Collection Period, be an amount equal to the sum of (A) the product of:
(1) one-twelfth of 1.00%; times (2) the Pool Balance as of the last day of the
prior Collection Period (or the Cutoff Date for the first Collection Period),
plus (B) the portion of the Reference Pool Servicing Fee for the prior
Collection Period, if any, that was not paid on the related Payment Date.

 

(ii)                    The Reference Pool Servicing Fee will be payable solely
from, and the right of the Servicer to receive the Reference Pool Servicing Fee
will be limited in recourse to, the 2020-B Collections and other amounts applied
to the payment of that fee under the Exchange Note Supplement.

 

(b)                              Lease Administration Amounts.  As additional
compensation for performing its obligations under the Servicing Agreement and
this Supplement and as reimbursement for costs and expenses incurred in
performing its obligations, the Servicer will be entitled to retain for its own
account Lease Administration Amounts (or to withdraw and retain Lease
Administration Amounts that nevertheless have been deposited in the Exchange
Note Collection Account).  Lease Administration Amounts are the property of the
Servicer.

 

(c)                               Administration Fee.  As compensation for the
performance of its obligations under the Servicing Agreement and this Supplement
relating to the servicing of the 2020-B Exchange Note, the Servicer will be
entitled to the Administration Fee, payable according to the Exchange Note
Supplement.

 

Section 3.11.            Servicer’s Expenses.  If Ford Credit is the Servicer,
it may retain for its own account 2020-B Collections to the extent of
reimbursable amounts under Section 3.8 of the Servicing Agreement for the 2020-B
Reference Pool.

 

ARTICLE IV
ACCOUNTS, COLLECTIONS AND APPLICATION OF FUNDS

 

Section 4.1.                    Bank Accounts

 

(a)                               Establishment of Bank Accounts.  On or before
the Exchange Note Issuance Date, the Servicer will establish the following
segregated trust accounts at a Qualified Institution (initially the corporate
trust department of U.S. Bank National Association), each in the name “U.S. Bank
National Association, as Indenture Trustee, as secured party for Ford Credit
Auto Lease Trust 2020-B”, to be designated as follows:

 

(i)                        “Exchange Note Collection Account” with account
number 230784000;

 

(ii)                    “Collection Account” with account number 230784001; and

 

6

--------------------------------------------------------------------------------



 

(iii)                “Reserve Account” with account number 230784002.

 

(b)                              Control of the Bank Accounts.  Each of the Bank
Accounts will be under the control of the Indenture Trustee so long as the Bank
Accounts remain subject to the Lien of the Indenture, except that the Servicer
may make deposits to and direct the Indenture Trustee to make deposits to or
withdrawals from the Bank Accounts according to the Transaction Documents.  The
Servicer may direct the Indenture Trustee to withdraw from the Exchange Note
Collection Account and pay to the Servicer or as directed by the Servicer
amounts that are not Exchange Note Available Funds for a Collection Period or
that were deposited in the Exchange Note Collection Account in error.  After the
Notes are paid in full and the Bank Accounts are released from the Lien of the
Indenture, the Exchange Note Collection Account will be under the control of the
Collateral Agent, the Collection Account will be under the control of the
Servicer and the Reserve Account will be under the control of the Depositor. 
Following the payment in full of the 2020-B Exchange Note, the Exchange Note
Collection Account will be under the control of the Borrowers.

 

(c)                               Benefit of Accounts; Deposits and
Withdrawals.  The Bank Accounts and all cash, money, securities, investments,
financial assets and other property deposited in or credited to them will be
held by the Indenture Trustee (i) until the payment in full of the Notes and the
release of the Bank Accounts from the Lien under the Indenture, as secured party
for the benefit of the Secured Parties, (ii) then, until the payment in full of
the 2020-B Exchange Note, as agent of the Collateral Agent and (iii) then, as
agent of the Borrowers.  All deposits to and withdrawals from the Bank Accounts
will be made according to the Transaction Documents.

 

(d)                             Maintenance of Accounts.  If an institution
maintaining the Bank Accounts ceases to be a Qualified Institution, the Servicer
will, with the Indenture Trustee’s assistance as necessary, move the Bank
Accounts to a Qualified Institution within 30 days.

 

(e)                               Compliance.  Each Bank Account will be subject
to the Account Control Agreement or the Titling Company Account Control
Agreement.  The Servicer will ensure that the Account Control Agreement and the
Titling Company Account Control Agreement require the Qualified Institution
maintaining the Bank Accounts to comply with “entitlement orders” (as defined in
Section 8-102 of the UCC) from the Indenture Trustee without further consent of
the Issuer, if the Notes are Outstanding, or the Borrowers, if the 2020-B
Exchange Note is Outstanding, and to act as a “securities intermediary”
according to the UCC.

 

Section 4.2.                    Investment of Funds in Bank Accounts.

 

(a)                               Permitted Investments.  If no Default, Event
of Default or Exchange Note Default has occurred and is continuing, the Servicer
may instruct the Indenture Trustee to invest any funds in the Bank Accounts in
Permitted Investments and, if investment instructions are received, the
Indenture Trustee will direct the Qualified Institution maintaining the Bank
Accounts to invest the funds in the Bank Accounts in those Permitted
Investments.  The investment instructions  from the Servicer may be in the form
of a standing instruction.  If (i) the Servicer fails to give investment
instructions for any funds in a Bank Account to the Indenture Trustee by 11:00
a.m. New York time (or other time as may be agreed by the Indenture Trustee) on
the Business Day before a Payment Date or (ii) the Qualified Institution
receives notice from the Indenture Trustee that a Default, Event of Default or
Exchange Note Default has occurred and is continuing for the Notes

 

7

--------------------------------------------------------------------------------



 

or the 2020-B Exchange Note, the Qualified Institution will invest and reinvest
funds in the Bank Accounts according to the last investment instructions
received, if any.  If no prior investment instructions have been received or if
the instructed investments are no longer available or permitted, the Indenture
Trustee will notify the Servicer and request new investment instructions, and
the funds will remain uninvested until new investment instructions are
received.  The Servicer may direct the Indenture Trustee to consent, vote, waive
or take any other action, or not to take any action, on any matters available to
the holder of the Permitted Investments.

 

(b)                              Maturity of Investments.  Any Permitted
Investments of funds in the Bank Accounts (or any reinvestments of the Permitted
Investments) for a Collection Period must mature, if applicable, and be
available no later than the Business Day before the related Payment Date. 
However, funds in the Reserve Account may be invested in Permitted Investments
that will not mature or be available before the related Payment Date if the
Rating Agency Condition has been satisfied for the investment.  Any Permitted
Investments with a maturity date will be held to their maturity, except that
such Permitted Investments may be sold or disposed of before their maturity
(i) if they relate to funds in the Reserve Account required to satisfy the
Reserve Account Draw Amount on a Payment Date or (ii) in connection with the
sale or liquidation of the Leases and Leased Vehicles following an Exchange Note
Default under Section 6.6(a) of the Credit and Security Agreement.

 

(c)                               No Liability for Investments.  None of the
Depositor, the Servicer, the Indenture Trustee or the Qualified Institution
maintaining any Bank Account will be liable for the selection of Permitted
Investments or for investment losses incurred on Permitted Investments (other
than in the capacity as obligor, if applicable).

 

(d)                             Continuation of Liens in Investments.  The
Servicer will not direct the Indenture Trustee to make any investment of any
funds or to sell any investment held in the Bank Account unless the security
interest Granted and perfected in the account in favor of the Indenture Trustee
will continue to be perfected in the investment or the proceeds of the sale
without further action by any Person.

 

(e)                               Investment Earnings.  The Servicer will
receive investment earnings (net of losses and investment expenses) on funds in
the Bank Accounts as additional compensation for the servicing of the Leases and
Leased Vehicles.  The Servicer will direct the Indenture Trustee to withdraw the
investment earnings and distribute them to the Servicer on each Payment Date.

 

Section 4.3.                    Deposits and Payments.

 

(a)                               Exchange Note Issuance Date Deposit.  On the
Exchange Note Issuance Date, the Servicer will deposit in the Exchange Note
Collection Account an amount equal to the sum of (i) the Cutoff Date Payahead
Amount and (ii) all Active Lease Proceeds, Terminating Lease Proceeds and Closed
Lease Proceeds (excluding Recoveries) received and applied on the Leases during
the period from the Cutoff Date to two Business Days before the Exchange Note
Issuance Date.

 

(b)                              Deposit of Collections.

 

(i)                        If the Servicer’s short term unsecured debt is not
rated at least the Monthly Deposit Required Ratings or a Reference Pool Servicer
Termination Event for the 2020-B

 

8

--------------------------------------------------------------------------------



 

Reference Pool occurs, the Servicer will deposit in the Exchange Note Collection
Account all Active Lease Proceeds, Terminating Lease Proceeds and Closed Lease
Proceeds (excluding Recoveries) received and applied on the Leases within two
Business Days after application.

 

(ii)                    If the Servicer is Ford Credit and Ford Credit’s short
term unsecured debt is rated at least “P-1” by Moody’s and “A-1” by Standard &
Poor’s (the “Monthly Deposit Required Ratings”), Ford Credit may deposit all
Active Lease Proceeds, Terminating Lease Proceeds and Closed Lease Proceeds
(excluding Recoveries) received and applied on the Leases in the Exchange Note
Collection Account on the Business Day before each Payment Date or, with
satisfaction of the Rating Agency Condition, on each Payment Date.

 

(iii)                The Servicer may deposit in the Exchange Note Collection
Account all Administrative Reallocation Amounts, Active Lease Advances, Payment
Extension Fees and Recoveries received and applied in a Collection Period on the
Business Day before the related Payment Date or, with satisfaction of the Rating
Agency Condition, on the related Payment Date.

 

(c)                               Reconciliation of Deposits.  If Ford Credit is
the Servicer and for any Payment Date, the sum of (i) 2020-B Collections for the
Collection Period, plus (ii) Administrative Reallocation Amounts for the Payment
Date, exceeds the amounts deposited under Section 4.3(b) for the Collection
Period, Ford Credit will deposit an amount equal to the excess into the
Collection Account on the Business Day before the Payment Date or, with
satisfaction of the Rating Agency Condition, on the Payment Date.  If, for any
Payment Date, the amounts deposited under Section 4.3(b) for the Collection
Period exceed the sum of (i) 2020-B Collections for the Collection Period, plus
(ii) Administrative Reallocation Amounts for the Payment Date, the Indenture
Trustee will pay to Ford Credit an amount equal to the excess within two
Business Days of Ford Credit’s direction, but no later than the Payment Date. 
If requested by the Indenture Trustee, Ford Credit will provide reasonable
supporting details for its calculation of the amounts to be deposited or paid
under this Section 4.3(c).

 

(d)                             Net Deposits.  Ford Credit may make the deposits
and payments required by Section 4.3(b) net of Reference Pool Servicing Fees to
be paid to Ford Credit for the Collection Period, Advance Reimbursement Amounts
the Servicer is permitted to retain under Section 4.4(b) and amounts the
Servicer is permitted to retain or be reimbursed for under Section 3.10.  The
Servicer will account for all deposits and payments in the Monthly Investor
Report as if the amounts were deposited and/or paid separately.

 

(e)                               No Segregation.  Pending deposit in the
Exchange Note Collection Account, the Servicer is not required to segregate
2020-B Collections or Payaheads from its own funds.

 

Section 4.4.                    Advances.

 

(a)                               Advances by Servicer.  The Servicer may, at
its option, make an advance for each Active Lease other than an Advance Payment
Plan Lease and each Collection Period if the Base Payment exceeds the sum of
(i) Active Lease Proceeds (which may be positive or negative) plus (ii) the
Payahead Draw, by depositing the amount of the excess (equal to the Active Lease

 

9

--------------------------------------------------------------------------------



 

Advance) in the Exchange Note Collection Account on the Business Day before the
related Payment Date or, with satisfaction of the Rating Agency Condition, on
that Payment Date.  However, the Servicer will only make Active Lease Advances
on a Lease if the Servicer, in its sole discretion, determines that the advances
will be recoverable from subsequent 2020-B Collections (whether relating to the
Lease and Leased Vehicle or another Lease or Leased Vehicle) under
Section 4.3(b).

 

(b)                              Reimbursement for Outstanding Advances.  During
each Collection Period, the Servicer will be reimbursed for any outstanding
Advance Balance on a Lease for the prior Collection Period (or, for the first
Collection Period, as of the Cutoff Date) by retaining the following amounts
(the “Advance Reimbursement Amount”) in the following order of priority:

 

(i)                        first, if the Lease is an Active Lease in the
Collection Period, an amount equal to the lesser of (A) the sum of (1) Active
Lease Proceeds, plus (2) the Administrative Reallocation Amount, if any, minus
(3) the Base Payment, in each case for the Lease and the Collection Period and
(B) the Advance Balance;

 

(ii)                    second, if the Lease is a Terminating Lease or a Closed
Lease in the Collection Period, an amount equal to the lesser of (A) the sum of
(1) the Terminating Lease Proceeds, plus (2) the Closed Lease Proceeds, plus
(3) the Administrative Reallocation Amount, if any, in each case for the Lease
and the Collection Period and (B) the Advance Balance; and

 

(iii)                third, on and after the Collection Period that includes the
Closed Date for the Lease, an amount equal to the lesser of (A) the sum of
Active Lease Proceeds, Terminating Lease Proceeds, Closed Lease Proceeds and
Administrative Reallocation Amounts (in each case not relating to the Lease) for
the Collection Period and (B) the excess, if any, of (1) the Advance Balance
over (2) the amount retained by the Servicer under Section 4.3(b)(ii) for the
current Collection Period.

 

(c)                               Direction for Reimbursement.  The Servicer may
direct the Indenture Trustee, if the Notes are Outstanding, and then, the
Collateral Agent, to withdraw from the Exchange Note Collection Account and pay
to the Servicer any amounts the Servicer is entitled to retain under this
Section 4.4(c) if those amounts have been deposited in the Exchange Note
Collection Account.

 

Section 4.5.                    Payment of Advances.  If a successor Servicer is
appointed under the Servicing Agreement, the predecessor Servicer will be
entitled to be reimbursed for the Advance Balances outstanding on the date of
resignation or termination of the predecessor Servicer.  Advance Reimbursement
Amount for a Lease will be applied (a) first, to the Advance Balances
outstanding on the date of resignation or termination of the predecessor
Servicer and (b) second, to any remaining Advance Balances.

 

Section 4.6.                    Reserve Account Draw Amount.  At least two
Business Days before each Payment Date, the Servicer will calculate the Reserve
Account Draw Amount for the Payment Date and will direct the Indenture Trustee
to withdraw the amount, if any, from the Reserve Account and deposit it in the
Exchange Note Collection Account.

 

10

--------------------------------------------------------------------------------



 

Section 4.7.     Direction to Indenture Trustee for Distributions.  At least two
Business Days before a Payment Date, the Servicer will direct the Indenture
Trustee (based on the most recent Monthly Investor Report) to make the
withdrawals, deposits, distributions and payments required to be made on the
Payment Date under Section 5.1 of the Exchange Note Supplement, Section 8.2 of
the Indenture and Section 4.3(c) of this Agreement.

 

ARTICLE V
SERVICER

 

Section 5.1.     Servicer’s Representations and Warranties.  The Servicer has
made the representations and warranties in Section 6.1 of the Servicing
Agreement, which representations and warranties (i) the Lender, the Titling
Companies and the Collateral Agent have relied on, and the Depositor and the
Issuer will rely on in acquiring the 2020-B Exchange Note, and (ii) are remade
as of the Exchange Note Issuance Date and will survive the sale and assignment
of the 2020-B Exchange Note by Ford Credit to the Depositor under the Exchange
Note Purchase Agreement and by the Depositor to the Issuer under the Exchange
Note Sale Agreement and the pledge of the 2020-B Exchange Note by the Issuer to
the Indenture Trustee under the Indenture.

 

Section 5.2.     Indemnities of Servicer.

 

(a)        Indemnification under Servicing Agreement.  In addition to the
Indemnified Persons listed in Section 6.3(a) of the Servicing Agreement, the
Servicer will also indemnify the Issuer, the Owner Trustee and the Indenture
Trustee as “Indemnified Persons” under that Section.

 

(b)        Indemnification for Servicing.  The Servicer will indemnify each
Titling Company, each Holding Company, the Administrative Agent, the Collateral
Agent, the Lender, the Issuer, the Owner Trustee, the Indenture Trustee, the
2020-B Exchange Noteholder and their officers, directors, employees and agents
(each, an “Indemnified Person”) for all fees, expenses, losses, damages and
liabilities resulting from the Servicer’s (including in its capacity as
Custodian) willful misconduct, bad faith or negligence in performing its
obligations under the Transaction Documents (including the fees and expenses of
defending themselves against any loss, damage or liability and any fees and
expenses incurred in connection with any proceedings brought by the Indemnified
Person to enforce the Servicer’s indemnification obligations).

 

(c)        Proceedings.  If an Indemnified Person receives notice of a
proceeding against it, the Indemnified Person will, if a claim will be made
against the Servicer under this Section 5.2, promptly notify the Servicer of the
proceeding.  The Servicer may participate in and assume the defense and
settlement of a proceeding at its expense.  If the Servicer notifies the
Indemnified Person of its intention to assume the defense of the proceeding with
counsel reasonably satisfactory to the Indemnified Person, and so long as the
Servicer assumes the defense of the proceeding in a manner reasonably
satisfactory to the Indemnified Person, the Servicer will not be liable for fees
and expenses of counsel to the Indemnified Person unless there is a conflict
between the interests of the Servicer and the Indemnified Person.  If there is a
conflict, the Servicer will pay the reasonable fees and expenses of separate
counsel to the Indemnified Person.  No settlement of a proceeding may be made
without the approval of the Servicer and the Indemnified Person, which approval
will not be unreasonably withheld.

 

11

--------------------------------------------------------------------------------



 

(d)       Survival of Obligations.  The Servicer’s obligations under this
Section 5.2, for the period it was the Servicer, will survive the Servicer’s
resignation or termination, the termination of this Supplement, the resignation
or removal of the Owner Trustee or the Indenture Trustee and the termination of
the Issuer.

 

(e)        Repayment.  If the Servicer makes a payment to an Indemnified Person
under this Section 5.2 and the Indemnified Person later collects from others any
amounts for which the payment was made, the Indemnified Person will promptly
repay those amounts to the Servicer.

 

Section 5.3.     Reference Pool Servicer Termination Events.  The Reference Pool
Servicer Termination Events applicable to the 2020-B Reference Pool are as
stated in Section 7.3(a) of the Servicing Agreement.  There are no additional
Reference Pool Servicer Termination Events for the 2020-B Reference Pool.

 

Section 5.4.     Servicer May Own Exchange Note and Notes.  The Servicer and any
Affiliate of the Servicer may, in its individual or other capacity, become the
owner or pledgee of the 2020-B Exchange Note and the Notes with the same rights
as it would have if it were not the Servicer or an Affiliate of the Servicer,
except as otherwise stated in any Transaction Document.

 

ARTICLE VI
TERMINATION

 

Section 6.1.     Clean-Up Call.

 

(a)        Servicer Option.  If the aggregate Note Balance on any Payment Date
(after giving effect to any principal payments to be made on the Notes on such
Payment Date) is equal to or less than 5% of the initial aggregate Note Balance,
the Servicer will have the option to purchase the 2020-B Exchange Note in whole
but not in part on such Payment Date.  The Servicer may exercise its option to
purchase the 2020-B Exchange Note by (i) notifying the Collateral Agent, the
Borrowers, the Owner Trustee, the Administrative Agent, the Indenture Trustee
and the Rating Agencies at least ten days before the related Payment Date (which
Payment Date will be the Exchange Note Purchase Date) and (ii) depositing in the
Exchange Note Collection Account an amount equal to the Exchange Note Purchase
Price on the Business Day before the Exchange Note Purchase Date (or, with
satisfaction of the Rating Agency Condition, on the Exchange Note Purchase
Date).  However, the Servicer may not exercise its option to purchase the 2020-B
Exchange Note unless the sum of (i) the Exchange Note Purchase Price and
(ii) the amount in the Exchange Note Collection Account for the related
Collection Period, is greater than or equal to the sum of (A) the Note
Redemption Price for the Notes and (B) all other amounts payable by the Issuer
under the Transaction Documents.

 

(b)        Cancellation and Reallocation.  If the Servicer and the Lender under
the Credit and Security Agreement are the same entity, on purchase of the 2020-B
Exchange Note by the Servicer under Section 6.1(a), the Servicer may, on notice
to the Borrowers, the Lender, the Collateral Agent and the Administrative Agent,
direct that the 2020-B Exchange Note be cancelled by the Lender and the Leases
and related Leased Vehicles be reallocated to the Revolving Facility Pool by the
Collateral Agent.

 

12

--------------------------------------------------------------------------------



 

Section 6.2.     Termination of Servicing Supplement.  This Supplement will
terminate when the Servicing Agreement terminates, and may also be terminated by
the Servicer or the Titling Companies at any time after the payment in full or
cancellation of the 2020-B Exchange Note.

 

ARTICLE VII
OTHER AGREEMENTS

 

Section 7.1.     No Petition.  Each party agrees that, before the date that is
one year and one day (or, if longer, any applicable preference period) after the
payment in full of (a) all Secured Obligations, including all Exchange Notes,
and any other Securities, (b) all securities issued by the Depositor or by a
trust for which the Depositor was a depositor or (c) the Notes, it will not
start or pursue against, or join any other Person in starting or pursuing
against, (i) either Titling Company or either Holding Company, (ii) the
Depositor or (iii) the Issuer, respectively, any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings or other proceedings under
any bankruptcy or similar law.  This Section 7.1 will survive the termination of
this Supplement.

 

Section 7.2.     Conflict with Servicing Agreement.  If there is a conflict
between this Supplement and the Servicing Agreement, this Supplement will govern
for the 2020-B Reference Pool only.

 

ARTICLE VIII
MISCELLANEOUS

 

Section 8.1.     Amendments.  This Supplement may be amended according to
Section 9.1 of the Servicing Agreement.  Promptly on the execution of an
amendment to this Supplement or the Servicing Agreement, (a) the Servicer will
deliver a copy of the amendment to the Issuer, the Indenture Trustee, the
Administrator and the Rating Agencies and (b) the Indenture Trustee will notify
each Noteholder of the substance of the amendment.

 

Section 8.2.     Benefit of Agreement; Third-Party Beneficiaries.  The Servicing
Agreement and this Supplement are for the benefit of and will be binding on the
parties and their permitted successors and assigns.  The 2020-B Exchange
Noteholder, the Owner Trustee and the Indenture Trustee for the benefit of the
Secured Parties will be third-party beneficiaries of this Supplement and may
enforce this Supplement against the Servicer.  No other Person will have any
right or obligation under this Supplement.

 

Section 8.3.     GOVERNING LAW.  THIS SUPPLEMENT WILL BE GOVERNED BY AND
CONSTRUED ACCORDING TO THE LAWS OF THE STATE OF NEW YORK.

 

Section 8.4.     Severability.  If a part of this Supplement is held invalid,
illegal or unenforceable, then it will be deemed severable from the remaining
Supplement and will in no way affect the validity, legality or enforceability of
the remaining Supplement.

 

Section 8.5.     Headings.  The headings in this Supplement are included for
convenience and will not affect the meaning or interpretation of this
Supplement.

 

13

--------------------------------------------------------------------------------



 

Section 8.6.     Counterparts.  This Supplement may be executed in multiple
counterparts.  Each counterpart will be an original and the counterparts will
together be one document.

 

[Remainder of Page Left Blank]

 

14

--------------------------------------------------------------------------------



 

EXECUTED BY:

 

 

 

FORD MOTOR CREDIT COMPANY LLC,

 

 

 

as Servicer for the Collateral Specified Interests and the 2020-B Reference Pool
and as Lender

 

 

 

 

 

 

 

 

 

 

By:

/s/ Ryan Hershberger

 

 

 

Name: Ryan Hershberger

 

 

 

Title:   Assistant Treasurer

 

 

 

 

 

 

 

 

 

 

CAB EAST LLC,

 

 

 

acting for its series of limited liability company interests designated as the
“Collateral Specified Interest,” as a Titling Company

 

 

 

 

 

 

 

 

 

 

By:

/s/ Nathan Herbert

 

 

 

Name: Nathan Herbert

 

 

 

Title:   Assistant Secretary

 

 

 

 

 

 

 

 

 

 

CAB WEST LLC,

 

 

 

acting for its series of limited liability company interests designated as the
“Collateral Specified Interest,” as a Titling Company

 

 

 

 

 

 

 

 

 

 

By:

/s/ Nathan Herbert

 

 

 

Name: Nathan Herbert

 

 

 

Title:   Assistant Secretary

 

 

 

 

 

 

 

 

 

 

HTD LEASING LLC,

 

 

 

as Collateral Agent

 

 

 

 

 

 

 

 

 

 

By:

/s/ Melissa A. Rosal

 

 

 

Name: Melissa A. Rosal

 

 

 

Title:   President

 

[Signature Page to Servicing Supplement]

 

--------------------------------------------------------------------------------



 

Exhibit A

 

Form of Monthly Investor Report

 

Ford Credit Auto Lease Trust 2020-B
Monthly Investor Report

 

Payment Date
Collection Period
Transaction Month

 

Additional information about the structure, cashflows, defined terms and parties
for this transaction can be found in the prospectus, available on the SEC
website (http://www.sec.gov) under the registration number 333-231819 and at
https://www.ford.com/finance/investor-center/asset-backed-securitization.

 

I. SUMMARY

 

 

Initial Balance

Beginning of
Period Balance

End of Period
Balance

End of Period
Factor

 

 

 

 

 

 

 

2020-B Reference Pool Balance

 

 

 

 

 

Total Note Balance

 

 

 

 

 

Total Overcollateralization

 

 

 

 

 

 

 

 

 

 

 

2020-B Exchange Note Balance

 

 

 

 

 

2020-B Exchange Note Overcollateralization

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Overcollateralization

 

Beginning of
Period

End of Period

 

2020-B Reference Pool Balance as a % of Total Note Balance

 

 

 

 

2020-B Reference Pool Balance as a % of 2020-B Exchange Note Balance

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Note Interest Rate

Initial Balance

Beginning of
Period Balance

End of Period
Balance

End of Period

Factor

 

Class A-1 Notes

 

 

 

 

 

 

Class A-2a Notes

 

 

 

 

 

 

Class A-2b Notes

 

 

 

 

 

 

Class A-3 Notes

 

 

 

 

 

 

Class A-4 Notes

 

 

 

 

 

 

Class B Notes

 

 

 

 

 

 

Class C Notes

 

 

 

 

 

 

Total

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Principal Payments

Interest Payments

Total Payments

 

Actual            

per  $1000 Face

Actual            

per $1000 Face

Actual            

per $1000 Face

Class A-1 Notes

 

 

 

 

 

 

Class A-2a Notes

 

 

 

 

 

 

Class A-2b Notes

 

 

 

 

 

 

Class A-3 Notes

 

 

 

 

 

 

Class A-4 Notes

 

 

 

 

 

 

Class B Notes

 

 

 

 

 

 

Class C Notes

 

 

 

 

 

 

Total

 

 

 

 

 

 

 

EA-1

--------------------------------------------------------------------------------



 

II. POOL INFORMATION

 

 

Lease Balance

Securitization Value

Residual Portion of
Securitization Value

 

 

 

 

2020-B Reference Pool Balance

 

 

 

Beginning of Period

 

 

 

Change

 

 

 

End of Period

 

 

 

 

 

 

 

Residual Portion of Securitization Value as % of Securitization Value at end of
period

 

 

At Cutoff Date

Terminations in
Prior Periods

Beginning of
Period

Terminations in
Current Period

End of Period

 

 

 

 

 

 

Number of Leases

 

 

 

 

 

 

 

 

 

 

 

Weighted Average Remaining Term to Maturity in Months

 

 

 

Beginning of
Period

End of Period

 

Delinquent Leases

Number of Leases

Securitization Value

% of End of Period
Reference Pool
Balance

 

 

 

 

31 – 60 Days Delinquent

 

 

 

61 – 90 Days Delinquent

 

 

 

91 –120 Days Delinquent

 

 

 

Over 120 Days Delinquent

 

 

 

Total Delinquent Leases

 

 

 

 

 

 

 

Delinquency Trigger:  [Y/N]

 

 

 

 

 

 

 

Prepayment Speed

Current Period

Cumulative

 

 

III.  EXCHANGE NOTE COLLECTIONS AND DISTRIBUTIONS

 

Collections

 

 

 

Base Monthly Payments (Rent)

 

 

 

plus:  Payoffs

 

 

 

plus:  Other (including extension fees, excess charges, etc.)

 

 

 

minus:  Payaheads

 

 

 

plus:  Payahead Draws

 

 

 

plus:  Advances

 

 

 

minus:  Advance Reimbursement Amounts

 

 

 

plus:   Net Sale Proceeds

 

 

 

plus:  Recoveries

 

 

 

Total Collections

 

 

 

Reserve Account Draw Amount

 

 

 

Total Collections Plus
Reserve Account Draw Amounts

 

 

 

 

Exchange Note Distributions

 

 

Amount Due

Amount Paid

Remaining
Available Funds

Shortfall

Ref Pool Servicing Fee and Adv Reimbursement

 

 

 

 

2020-B Exchange Note Interest Payment

 

 

 

 

Shortfall Payment (to cover Notes)

 

 

 

 

Reserve Account Deposit

 

 

 

 

2020-B Exchange Note Principal Payment

 

 

 

 

Shared Amounts

 

 

 

 

Excess Exchange Note Amounts

 

 

 

 

Total

 

 

 

 

 

EA-2

--------------------------------------------------------------------------------



 

IV. AVAILABLE FUNDS AND DISTRIBUTIONS

 

Available Funds

 

 

 

 

2020-B Exchange Note Interest Payment

 

 

 

 

2020-B Exchange Note Principal Payment

 

 

 

 

Shortfall Payment (to cover Notes)

 

 

 

 

Excess Exchange Note Amounts

 

 

 

 

Total

 

 

 

 

 

ABS Note Distributions

Amount Due

Amount Paid

Remaining
Available Funds

Shortfall

Trustee Fees and Expenses

 

 

 

 

Administration Fee

 

 

 

 

Class A-1 Interest

 

 

 

 

Class A-2a Interest

 

 

 

 

Class A-2b Interest

 

 

 

 

Class A-3 Interest

 

 

 

 

Class A-4 Interest

 

 

 

 

Total Class A Interest

 

 

 

 

First Priority Principal Payment

 

 

 

 

Class B Interest

 

 

 

 

Second Priority Principal Payment

 

 

 

 

Class C Interest

 

 

 

 

Specified Reserve Deposit

 

 

 

 

Regular Principal Payment

 

 

 

 

Additional Trustee Fee and Expenses

 

 

 

 

Remaining Funds to Holder of Residual Interest

 

 

 

 

Total

 

 

 

 

 

V. RECONCILIATION OF ADVANCES AND PAYAHEADS

 

Advances

 

 

 

 

Beginning of Period Advance Balance

 

 

 

 

plus: Additional Advances

 

 

 

 

minus: Advance of Reimbursement Amounts

 

 

 

 

End of Period Advance Balance

 

 

 

 

 

 

 

 

 

Payaheads

 

 

 

 

Beginning of Period Payahead Balance

 

 

 

 

plus: Additional Payaheads

 

 

 

 

minus: Payahead Draws

 

 

 

 

End of Period Payahead Balance

 

 

 

 

 

VI.  RESERVE ACCOUNT

 

Beginning of Period Reserve Account Balance

 

 

 

 

minus: Reserve Account Draw

 

 

 

 

plus:  Reserve Deposit from Exchange Note Distributions

 

 

 

 

plus: Reserve Deposit from Note Distributions

 

 

 

 

End of Period Reserve Account Balance

 

 

 

 

 

 

 

 

 

Memo:  Required Reserve Amount

 

 

 

 

 

VII. OVERCOLLATERALIZATION INFORMATION

 

Targeted Overcollateralization Amount

 

 

 

Actual Overcollateralization Amount (EOP Pool Balance – EOP Note Balance)

 

 

 

 

EA-3

--------------------------------------------------------------------------------



 

VIII. LEASE TERMINATIONS

 

 

Number of Leases

Securitization Value

 

Current Period

Cumulative

Current Period

Cumulative

Retained Vehicles

 

 

 

 

Early Terminations

 

 

 

 

Standard Terminations

 

 

 

 

Total Retained

 

 

 

 

 

 

 

 

 

Returned Vehicles

 

 

 

 

Early Terminations

 

 

 

 

Standard Terminations

 

 

 

 

Total Returned

 

 

 

 

 

 

 

 

 

Charged Off /Repossessed Vehicles

 

 

 

 

Removals by Servicer and Other

 

 

 

 

Total Terminations

 

 

 

 

 

Memo: 1)  Removals of Leases Terminated in Prior Periods

 

 

Current Period

Cumulative

2)  Number of Leases Scheduled to Terminate

 

 

 

 

Return Rate (Returned/Total Terminations)

 

 

 

 

Early Termination Rate (Early Terminations /Total Terminations)

 

 

 

 

Note:  An Early Termination is a lease that terminates more than three months
prior to the month in which it is scheduled to terminate.

 

IX. GAIN (LOSS) CALCULATIONS

 

 

Number of Leases

Gain (Loss)

 

Current Period

Cumulative

Current Period

Cumulative

Gain (Loss) on Retained Vehicles

 

 

 

 

Customer Payments

 

 

 

 

plus: Payahead draws

 

 

 

 

minus: Unreimbursed Advances

 

 

 

 

minus: Securitization Value of Retained Vehicles

 

 

 

 

Total

 

 

 

 

Gain (Loss) Per Retained Vehicle

 

 

 

 

 

 

 

 

 

Gain (Loss) on Returned Vehicles

 

 

 

 

Customer Payments

 

 

 

 

plus: Net Sale Proceeds

 

 

 

 

plus: Payahead Draws

 

 

 

 

minus: Unreimbursed Advances

 

 

 

 

minus: Securitization Value of Returned Vehicles

 

 

 

 

Total

 

 

 

 

Gain (Loss) Per Returned Vehicle

 

 

 

 

 

 

 

 

 

Credit Gain (Loss) Charged Off / Repo Vehicles

 

 

 

 

Credit Gain (Loss) Per Charged Off / Repo Vehicle

 

 

 

 

 

Recoveries

 

 

 

 

 

 

 

 

 

Total Gain (Loss)- - Net of Recoveries

 

 

 

 

Average Gain (Loss) on all Retained, Returned, and Repossessed Vehicles

 

Removals by Servicer and Other

Note:  There is no Gain or Loss on Removals

 

 

 

 

 

Memo: Residual Gain (Loss) on Returned Vehicles

 

 

 

 

Net Sale Proceeds

 

 

 

 

plus: Excess Wear and Use and Excess Mileage Assessed

 

 

 

 

minus: Residual Portion of Securitization Value

 

 

 

 

Total

 

 

 

 

Residual Gain (Loss) Per Returned Vehicle

 

 

 

 

 

EA-4

--------------------------------------------------------------------------------



 

Prior and Current Collection Periods Average Gain  (Loss):

 

 

 

 

Percent

 

Ratio of Total Gain (Loss) to the Average Pool Balance (annualized)

 

 

 

 

Third Prior Collection Period

 

 

 

 

Second Prior Collection Period

 

 

 

Prior Collection Period

 

 

 

 

Current Collection Period

 

 

 

 

Four Month Average (Current and Prior Three Collection Periods)

 

 

 

 

 

 

 

 

 

Ratio of Cumulative Total Gain (Loss) for all Collection Periods to Initial Pool
Balance

 

 

 

 

 

 

 

X. CREDIT RISK RETENTION INFORMATION

 

The fair value of the Notes and the Residual Interest on the Closing Date is
summarized below.

 

 

 

Fair Value
(Mils.)

 

Fair Value
(%)

 

Class A notes

 

$

 

%

 

Class B notes

 

$

 

%

 

Class C notes

 

$

 

%

 

Residual Interest

 

$

 

%

 

Total

 

$

 

%

 

 

 

The Depositor must retain a Residual Interest with a fair value of at least 5%
of the aggregate value of the Notes and Residual Interest, or $[insert dollar
amount equal to 5% of the aggregate value of the Notes and Residual Interest],
according to Regulation RR.

 

[Description of material differences, if any, in methodology or key inputs and
assumptions.]

 

XI. FLOATING RATE BENCHMARK: BENCHMARK TRANSITION

 

Benchmark Transition Event:

Benchmark Replacement Date:

Unadjusted Benchmark Replacement:

Benchmark Replacement Adjustment:

Benchmark Replacement Conforming Changes:

 

EA-5

--------------------------------------------------------------------------------



 

XII.  REPURCHASE DEMAND ACTIVITY (RULE 15Ga-1)

 

(1)  Reallocation Activity

 

[No activity to report]

 

Name of
Issuing
Entity

Check if
Registered

Name of
Originator

Total Assets in ABS
by Originator

Assets That Were
Subject of Demand

Assets That Were
Reallocated or
Replaced

Assets Pending
Reallocation or
Replacement
(within cure period)

Demand in Dispute

Demand Withdrawn

Demand Rejected

 

 

 

(#)

($)

(% of
pool
balance)

(#)

($)

(% of
pool
balance)

(#)

($)

(% of
pool
balance)

(#)

($)

(% of
pool
balance)

(#)

($)

(% of
pool
balance)

(#)

($)

(% of
pool
balance)

(#)

($)

(% of
pool
balance)

Retail Auto Leases:

 

Ford Credit Auto Lease Trust 2020-B

 

CIK#

 

Ford Motor Credit Company LLC

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(2)  Most Recent Form ABS-15G for repurchase demand activity

 

Filed by:  Ford Motor Credit Company LLC

 

CIK#:  0000038009

 

Date:   February   , 20

 

EA-7

--------------------------------------------------------------------------------



 

SERVICER CERTIFICATION

 

This report is accurate in all material respects.

 

Ford Motor Credit Company LLC

 

/s/                                            
[Assistant Treasurer]

 

EA-8

--------------------------------------------------------------------------------